Case 18-13585-mdc   Doc 127-1 Filed 07/27/21 Entered 07/27/21 16:41:33   Desc
                      Exhibit A (Stipulation) Page 1 of 6




            EXHIBIT “A”
Case
 Case18-13585-mdc
      18-13585-mdc Doc
                    Doc72
                        127-1
                           FiledFiled
                                  07/03/19
                                      07/27/21Entered
                                                  Entered
                                                       07/03/19
                                                            07/27/21
                                                                13:56:54
                                                                     16:41:33
                                                                           DescDesc
                                                                                Main
                      Exhibit
                          Document
                              A (Stipulation)
                                           PagePage
                                                1 of 22 of 6



                           UNITED STATES BANKRUPTCY COURT FOR
                           THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                             :       Chapter 13
                                                   :
Chad Williams                                      :       Bankruptcy No. 18-13585-mdc
                                                   :
                  Debtor                           :       Related to Document No. 60, 61, 62 & 68

                      STIPULATION TO RESOLVE U.S. BANK CERTIFICATION
                            OF DEFAULT AND OBJECTION TO CLAIM

           U.S. Bank Trust, National Association, as Trustee of Bungalow Series F Trust ("U.S. Bank"), by

its counsel, Tucker Arensberg, P.C., and the Debtor, Chad Williams, by and through its undersigned counsel,

Sadek and Cooper, files this Stipulation and Consent Order of Court stating as follows:

           1.     U.S. Bank is the holder of a claim which is secured by real property known as 1934 W.

Spencer St., Philadelphia, PA 19141 (“Real Property”).

           2.     On August 9, 2018, U.S. Bank filed a proof of claim in this case at Claim no. 7-1 (“U.S.

Bank POC”) evidencing a secured claim in the total amount of $150,532.49 as of the petition date.

           3.     On October 31, 2018, U.S. Bank filed a motion for relief from stay [Doc. No. 30] and the

parties resolved the motion with a Stipulation resolving the Motion for relief From Stay (“Stipulation”)

which was approved by this honorable court on January 28, 2019 [Doc. No. 45].

           4.     On May 7, 2019, U.S. Bank filed a Certification of Default of the Stipulation (“U.S. Bank

Certification”) [Doc. No. 60].

           5.     On May 9, 2019, Debtor filed a Response to the Certification of Default of the Stipulation

[Doc. No. 61].

           6.     On May 9, 2019, Debtor filed an Objection to the U.S. Bank POC (“Claim Objection”) [Doc.

No. 62].

           7.     On May 28, 2019, U.S. Bank filed a combined Response to the Response to the Certification

of Default of the Stipulation and the Claim Objection [Doc. No. 68].
Case
 Case18-13585-mdc
      18-13585-mdc Doc
                    Doc72
                        127-1
                           FiledFiled
                                  07/03/19
                                      07/27/21Entered
                                                  Entered
                                                       07/03/19
                                                            07/27/21
                                                                13:56:54
                                                                     16:41:33
                                                                           DescDesc
                                                                                Main
                      Exhibit
                          Document
                              A (Stipulation)
                                           PagePage
                                                2 of 23 of 6



         8.       The parties have come to an agreement with respect to the claims asserted in both the U.S.

Bank Certification and the Claim Objection which is as follows:

                  (a)      U.S. Bank will withdraw its Certification of Default;

                  (b)      Debtor will withdraw the Claim objection;

                  (c)       U.S. Bank will file a notice of payment change, which changes the monthly

                           payment due under the mortgage to $624.28 retroactively as of September 1, 2018.

                  (d)      U.S. Bank agrees and acknowledges that the Debtor is current through July 1, 2019

                           and due for the August 1, 2019 payment.

                  (e)      U.S. Bank shall apply funds received from the Debtor in the amount of $1,861.10 to

                           the outstanding negative escrow balance.

         9.       In the event that the Debtor fails to comply with the terms of this Stipulation or fails to make

a timely monthly payment, and upon US Bank providing Debtor’s counsel with written notice of the default

and ten (10) days to cure the default, US Bank shall file an Affidavit of Default with the Court and the Bank’s

duty to forbear from all rights and remedies under state law, including but not limited to commencing a

foreclosure proceeding or scheduling a sheriff’s sale shall immediately terminate.

         5.       It is further agreed by the Parties that any facsimile signatures and/or electronic signatures on

this stipulation shall be as enforceable and binding as an original signature.



                                                     Consented to:

                                                     /s/ Jillian Nolan Snider
                                                     Jillian Nolan Snider, Esquire
                                                     Attorney for U.S. Bank Trust National Association, as
                                                     Trustee of Bungalow Series F Trust


                                                     /s/ Brad J. Sadek_
                                                     Brad J. Sadek, Esquire
                                                     Attorney for Debtor


TADMS:5166813-1 032787-185259



                                                  -2-
Case
Case18-13585-mdc
     18-13585-mdc Doc
                  Doc127-1
                       72-2 Filed
                               Filed07/03/19
                                     07/27/21 Entered
                                              Entered07/03/19
                                                        07/27/2113:56:54
                                                                 16:41:33 Desc
                                                                          Desc
                    Exhibit
                    stip signed
                            A (Stipulation)
                                by trustee Page 14 of 2
                                                      6
Case
Case18-13585-mdc
     18-13585-mdc Doc
                  Doc127-1
                       72-2 Filed
                               Filed07/03/19
                                     07/27/21 Entered
                                              Entered07/03/19
                                                        07/27/2113:56:54
                                                                 16:41:33 Desc
                                                                          Desc
                    Exhibit
                    stip signed
                            A (Stipulation)
                                by trustee Page 25 of 2
                                                      6
Case
 Case18-13585-mdc
      18-13585-mdc Doc
                    Doc73
                        127-1
                           FiledFiled
                                  07/17/19
                                      07/27/21Entered
                                                  Entered
                                                      07/17/19
                                                           07/27/21
                                                               10:11:55
                                                                    16:41:33
                                                                          DescDesc
                                                                               Main
                      Exhibit
                           Document
                              A (Stipulation)
                                          PagePage
                                               1 of 16 of 6



                                UNITED STATES BANKRUPTCY COURT FOR
                                THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                          :         Chapter 13
                                                :
Chad Williams                                   :         Bankruptcy No. 18-13585-mdc
                                                :
                  Debtor                        :         Related to Document No. 60, 61, 62 & 68

                                           ORDER OF COURT


         AND NOW, this ______
                        17th day of ________________,
                                         July         2019, upon consideration of the Stipulation

entered into by counsel for U.S. Bank Trust National Association, as Trustee of Bungalow Series F Trust

and with the Debtor, it is hereby ORDERED, ADJUDGED and DECREED that the Stipulation is hereby

approved.




                                                    ______________________________
                                                    Magdeline D. Coleman
                                                    Chief United States Bankruptcy Judge




TADMS:5166813-1 032787-185259




                                             -3-
